                  Case 20-12456-JTD                Doc 419         Filed 11/13/20           Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket Nos. 367


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On November 9, 2020, I caused to be served the, “Notice of Agenda of Matters Scheduled
   for Telephonic Hearing on November 12, 2020 at 2:00 P.M. (Prevailing Eastern Time)
   Before the Honorable John T. Dorsey,” dated November 9, 2020 [Docket No. 367],


by causing true and correct copies to be:


1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.


                        T:\Clients\RUBYTUE\Affidavits\11-12 Agenda_DI_367_11-09-2020_KF.Docx
              Case 20-12456-JTD          Doc 419       Filed 11/13/20       Page 2 of 8




        a. enclosed in separate postage pre-paid envelopes and delivered via overnight mail to
           those parties listed on the annexed Exhibit A, and

        b. delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                      /s/ Angharad Bowdler
                                                                      Angharad Bowdler

Sworn to before me this
11th day of November, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022




                  T:\Clients\RUBYTUE\Affidavits\11-12 Agenda_DI_367_11-09-2020_KF.Docx
Case 20-12456-JTD   Doc 419   Filed 11/13/20   Page 3 of 8




                    Exhibit A
                                                RUBY TUESDAY
                           Case 20-12456-JTD    Doc 419 Filed 11/13/20
                                                 Service List
                                                                               Page 4 of 8

Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.     (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                      AVE, STE 400 RIVERDALE MD 20737-1385




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 20-12456-JTD   Doc 419   Filed 11/13/20   Page 5 of 8




                    Exhibit B
                  Case 20-12456-JTD           Doc 419         Filed 11/13/20           Page 6 of 8
                                   RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                          Electronic Mail Master Service List




ABRAMS & BAYLISS LLP                                     seaman@abramsbayliss.com; cannataro@abramsbayliss.com
ADAMS AND REESE LLP                                      john.rogerson@arlaw.com; jamie.olinto@arlaw.com
ASHBY & GEDDES, P.A.                                     gtaylor@ashbygeddes.com; kearle@ashbygeddes.com
BALLARD SPAHR LLP                                        heilmanl@ballardspahr.com; roglenl@ballardspahr.com;
                                                         ganzc@ballardspahr.com; andersonsanchezk@ballardspahr.com
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP               kcapuzzi@beneschlaw.com; jgentile@beneschlaw.com
BUCHALTER, A PROFESSIONAL CORPORATION                    schristianson@buchalter.com
CHIPMAN BROWN CICERO & COLE, LLP                         desgross@chipmanbrown.com; bolton@chipmanbrown.com
CLEARY GOTTLIEB STEEN & HAMILTON LLP                     soneal@cgsh.com; jvanlare@cgsh.com
COLE SCHOTZ P.C.                                         ddean@coleschotz.com; jalberto@coleschotz.com; aroth-
                                                         moore@coleschotz.com
CONNOLLY GALLAGHER LLP                                   cgriffiths@connollygallagher.com; lhatfield@connollygallagher.com;
                                                         jwisler@connollygallagher.com; kconlan@connollygallagher.com;
                                                         kbifferato@connollygallagher.com
DELAWARE SECRETARY OF STATE                              dosdoc_ftax@delaware.gov
DELAWARE STATE TREASURY                                  statetreasurer@state.de.us
DORSEY & WHITNEY (DELAWARE) LLP                          glorioso.alessandra@dorsey.com; schnabel.eric@dorsey.com
DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR           fitzgeraldb@hillsboroughcounty.org
GARNER & CONNER, PLLC                                    cconner@garnerconner.com
GIBBONS P.C.                                             hcohen@gibbonslaw.com; rmalone@gibbonslaw.com
GOLDMAN SACHS BANK USA                                   gs-slg-notices@gs.com
GOULSTON & STORRS PC                                     thoffmann@goulstonstorrs.com; ykass-gergi@goulstonstorrs.com
HILLER LAW, LLC                                          ahiller@adamhillerlaw.com
HOLIFIELD & JANICH, PLLC                                 aholifield@holifieldlaw.com; kmann@holifieldlaw.com
HOWARD & HOWARD ATTORNEYS PLLC                           mbogdanowicz@howardandhoward.com
HUNTON & WILLIAMS LLP                                    ggriffith@huntonak.com
INDIANA ATTORNEY GENERAL OFFICE                          heather.crockett@atg.in.gov; amanda.quick@atg.in.gov
JENSEN BAGNATO, P.C.                                     jeffrey@jensenbagnatolaw.com; jeffreycarbino@gmail.com
KELLEY DRYE & WARREN LLP                                 kdwbankruptcydepartment@kelleydrye.com; rlehane@kelleydrye.com;
                                                         swilson@kelleydrye.com; mlevine@kelleydrye.com
KLEHR HARRISON HARVEY BRANZBURG LLP                      rlemisch@klehr.com; sveghte@klehr.com; cbrennan@klehr.com
KOHNER, MANN & KAILAS, S.C.                              swisotzkey@kmksc.com
KRAMER LEVIN NAFTALIS & FRANKEL LLP                      arogoff@kramerlevin.com; rschmidt@kramerlevin.com;
                                                         jsharret@kramerlevin.com
KURTZMAN | STEADY, LLC                                   kurtzman@kurtzmansteady.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                      skaufman@skaufmanlaw.com
MAYNARD COOPER & GALE PC                                 jlamar@maynardcooper.com
MCCARTER & ENGLISH LLP                                   kbuck@mccarter.com
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP              dprimack@mdmc-law.com; jbernstein@mdmc-law.com
MIAMI-DADE COUNTY TAX COLLECTOR                          priscilla.windley@miamidade.gov; mdtcbkc@miamidade.gov
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                 rmersky@monlaw.com
OAKLAND COUNTY TREASURER                                 kevin@lawyermich.com
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA                cmomjian@attorneygeneral.gov; crmomjian@attorneygeneral.gov
OFFICE OF THE ATTORNEY GENERAL - TEXAS                   abigail.ryan@oag.texas.gov; jason.binford@oag.texas.gov
OFFICE OF THE UNITED STATES TRUSTEE                      linda.richenderfer@usdoj.gov
PAUL HASTING LLP                                         justinrawlins@paulhastings.com; aarongobersims@paulhastings.com
PENSION BENEFIT GUARANTY CORPORATION                     morgan.courtney@pbgc.gov; efile@pbgc.gov; harris.melissa@pbgc.gov
POLSINELLI PC                                            cward@polsinelli.com
REGER RIZZO & DARNALL LLP                                erassman@regerlaw.com
SAUL EWING ARNSTEIN & LEHR LLP                           monique.disabatino@saul.com; luke.murley@saul.com
SECURITIES & EXCHANGE COMMISSION                         secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION                       bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov
SHERRARD ROE VOIGT & HARBISON, PLC                       mabelow@srvhlaw.com
SIMON PROPERTY GROUP                                     rtucker@simon.com
SMTD Law LLP                                             rberens@smtdlaw.com
STRADLEY, RONON, STEVENS & YOUNG, LLP                    dpereira@stradley.com
SULLIVAN ꞏ HAZELTINE ꞏ ALLINSON LLC                      zallinson@sha-llc.com
TCW DIRECT LENDING LLC                                   michael.anello@tcw.com
THE ROSNER LAW GROUP LLC                                 rosner@teamrosner.com; gibson@teamrosner.com
                                                         liu@teamrosner.com
TROUTMAN PEPPER HAMILTON SANDERS LLP                     marcy.smith@troutman.com; matthew.brooks@troutman.com;
                                                         gary.marsh@troutman.com
TUCKER ARENSBERG                                         bmanne@tuckerlaw.com
WATKINS & EAGER PLLC                                     rireland@watkinseager.com
WOLCOTT RIVERS GATES                                     jstiff@wolriv.com




                                                    Page 1 of 2
                 Case 20-12456-JTD          Doc 419           Filed 11/13/20        Page 7 of 8
                                 RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                        Electronic Mail Master Service List




YOUNG CONAWAY STARGATT & TAYLOR, LLP                   bankfilings@ycst.com; mneiburg@ycst.com; jmulvihill@ycst.com
ZIONS BANCORPORTION                                    gregory.baser@zionsbancorp.com

                                                 Count: 100




                                                  Page 2 of 2
                                 Case 20-12456-JTD                            Doc    419 Filed 11/13/20
                                                                               RTI HOLDING COMPANY, LLC,1
                                                                                                                                               Page 8 of 8
                                                                                     Case No. 20‐12456 (JTD)
                                                                                           Email List




Potter Properties, LLC                                    Appearing pro se by John M. Potter                                      john@jmpnet.com
                                                          GELLERT SCALI BUSENKELL & BROWN, LLC, Michael Busenkell, Joseph S.U.
SART, LLC                                                 Bodoff                                                                  mbusenkell@gsbblaw.com; jbodoff@rubinrudman.com
                                                          CONNOLLY GALLAGHER LLP, Karen C. Bifferato & SHUTTS & BOWEN LLP,
SUNSHINE REALTIES LLC                                     James A. Timko                                                          jtimko@shutts.com
                                                          KLEHR HARRISON HARVEY BRANZBURG LLP, Sally E. Veghte & Gentry,
Myra C. Clark                                             Tipton & McLemore, P.C. ,Maurice K. Guinn                               mkg@tennlaw.com
Seritage SRC Finance LLC                                  GELLERT SCALI BUSENKELL & BROWN, LLC, Michael Busenkell                 mbusenkell@gsbblaw.com;
                                                          CHIPMAN BROWN CICERO & COLE, LLP, Mark L. Desgrosseillier, Tayler D.
                                                          Bolton & HOWARD & HOWARD ATTORNEYS PLLC, Mark A. Bogdanowicz ,
KRG Evans Mullins Outlets, LLC                            James E. Morgan                                                         jmorgan@howardandhoward.com
                                                          CONNOLLY GALLAGHER LLP,Jeffrey C. Wisler, Kelly M. Conlan & WATKINS
Michael and Lory Sarlo, Trustees of The Atlantis Trust    & EAGER PLLC, WATKINS & EAGER PLLC,                                     rireland@watkinseager.com;
                                                          BALLARD SPAHR LLP,Leslie C. Heilman, Laurel D. Roglen & ALLEN MATKINS
Meeker Family Limited Partnership and William v. Meeker   LECK GAMBLE MALLORY & NATSIS LLP,Michael S. Greger                      mgreger@allenmatkins.com
CHESTER C. FOSGATE COMPANY, LLC                           MCCARTER & ENGLISH, LLP, William F. Taylor, Jr, Kate Roggio Buck        wtaylor@mccarter.com
Brookwoody, LLC                                           WHITEFORD, TAYLOR & PRESTON LLC, Stephen B. Gerald                      sgerald@wtplaw.com
Anthony Friedman                                           LOIZIDES, P.A, Christopher D. Loizides                                 loizides@loizides.com
Middletown Resources I L.P.                               BARCLAY DAMON LLP, Kevin M. Newman, Scott L. Fleischer                  knewman@barclaydamon.com; sfleischer@barclaydamon.com




                                                                                           Page 1 of 1
